Title: To Alexander Hamilton from Timothy Hurst, 8 December 1794
From: Hurst, Timothy
To: Hamilton, Alexander


New York, December 8, 1794. “Some months ago I requested the favor of your Assistance … in a Chancery suit I was unfortunately involved in with the Executor of the late Doctr Brownjohn provided you returned to this City & engaged in your former profession & seeing lately your Intentions of quitting your present Department I have now to request your Assistance in my Chancery Suit. You will particularly oblige me by your answer.…”
